 Case 19-22878       Doc 169       Filed 04/17/20 Entered 04/17/20 13:27:09            Desc Main
                                    Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                             )    Chapter 7
                                                    )    Case No. 19-22878
 WESTLAKE PROPERTY HOLDINGS, LLC,                   )    (Jointly Administered)
 et al.,                                            )
                                                    )    Hon. Deborah L. Thorne
                                 Debtors.           )
                                                    )
                                                    )

                              AMENDED NOTICE OF MOTION

 TO:      See Attached Service List

       PLEASE TAKE NOTICE that on April 23, 2020 at 9:00 a.m. or as soon thereafter as
counsel may be heard, I shall appear telephonically before the Honorable Deborah L. Thorne,
and shall then and there present the Trustee’s Motion For Entry Of An Order (I) Authorizing
The Trustee To Enter Into An Agreement With Triyam, Inc. For The Storage And
Disposition Of Electronic Patient Records, (II) Authorizing Payment To Tenet Business
Services Corporation For Transition Services; and (III) For Related Relief [ECF No. 166], a
copy of which was previously served upon you on April 16, 2020.

         A party who objects to this motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.


                                                 Ira Bodenstein, not personally, but as chapter 7
                                                 trustee for the bankruptcy estate of Pipeline –
                                                 Westlake Hospital, LLC

 Dated: April 17, 2020                           /s/ Allen J. Guon
                                                 One of his attorneys


Robert M. Fishman
Allen J. Guon
David R. Doyle
Fox Rothschild LLP
321 N. Clark Street - Suite 1600
Chicago, IL 60654
(312) 517-9200
 Case 19-22878        Doc 169     Filed 04/17/20 Entered 04/17/20 13:27:09              Desc Main
                                   Document     Page 2 of 3



                                  CERTIFICATE OF SERVICE

 Allen J. Guon, an attorney, certifies that he caused to be served a true copy of the attached
 Amended Notice of Motion through the ECF System, via electronic mail and First Class Mail,
 postage prepaid, as indicated, on the below mentioned parties on April 17, 2020.

                                                          /s/ Allen J. Guon

Mailing Information for Case 19-22878

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for
this case.

      Terence G Banich tbanich@foxrothschild.com, kjanecki@foxrothschild.com
      Ira Bodenstein iratrustee@foxrothschild.com,
       IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
      Ira Bodenstein ibodenstein@foxrothschild.com,
       plove@foxrothschild.com;chdocket@foxrothschild.com
      Erin M Buechler erin.buechler@comed.com
      John T Carroll jcarroll@cozen.com, pgiordano@cozen.com;jdeeney@cozen.com;john-
       carroll-2735@ecf.pacerpro.com
      Vlad V. Chirica vchirica@perlandgoodsnyder.com
      Rosanne Ciambrone rciambrone@duanemorris.com,
       jkahane@duanemorris.com;autodocketchi@duanemorris.com;rpdarke@duanemorris.co
       m;jjohnson3@duanemorris.com
      Scott R Clar sclar@cranesimon.com,
       mjoberhausen@cranesimon.com;asimon@cranesimon.com
      David E Cohen dcohen@fishercohen.com
      Jeffrey C Dan jeffd@goldmclaw.com
      David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
      Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
      Allen J Guon aguon@foxrothschild.com,
       plove@foxrothschild.com;chdocket@foxrothschild.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Robert Lynch robert.lynch2@illinois.gov, boblynchecf@gmail.com
      Kevin H Morse kmorse@clarkhill.com
      Nancy A Peterman petermann@gtlaw.com,
       chilitdock@gtlaw.com;greenbergc@gtlaw.com;stibbep@gtlaw.com
      Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com
      Julia Jensen Smolka jjensen@dimonteandlizak.com, sfatima@dimontelaw.com
      John R Weiss jrweiss@duanemorris.com, autodocketchi@duanemorris.com
      Eric R von Helms evonhelms@kmksc.com


                                                  2
 Case 19-22878      Doc 169     Filed 04/17/20 Entered 04/17/20 13:27:09   Desc Main
                                 Document     Page 3 of 3




VIA E-MAIL

Triyam, Inc.
Attn: Lisa Williams
2333 Alexandria Drive
Lexington, KY 40504
lisa.williams@triyam.com

Tenet Business Services Corporation
c/o Gregory Pesce
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
gregory.pesce@kirkland.com

Conifer Revenue Cycle Solutions, LLC
c/o Marc Carmel
McDonald Hopkins
300 North LaSalle Street, Suite 1400
Chicago, IL 60654
mcarmel@mcdonaldhopkins.com


VIA FIRST CLASS MAIL
Karen Senger, Division Chief
Illinois Department of Public Health
Division of Health Care Facilities and Programs
525 W. Jefferson Street, 4th floor
Springfield, IL 62761-0001




                                              3
